                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                     Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                           COURT TO ORDER UNITED STATES
                                   9             v.                                        MARSHAL TO COMPLETE SERVICE
                                                                                           ON DEFENDANTS KUMAR AND
                                  10     ERIC GOLDING, et al.,                             GOLDING VIA WAIVER OF SERVICE
                                  11                    Defendants.                        Re: Dkt. No. 25
                                  12
Northern District of California
 United States District Court




                                              Petitioner has requested that the Court order the United States Marshal to complete service
                                  13
                                       on defendants Kumar and Golding. Dkt. No. 25. Petitioner states that California Deputy Attorney
                                  14
                                       General (“DAG”) Wilfred Fong has filed a waiver of reply indicating that the defendants waive
                                  15
                                       any deficiencies in service of the summons and complaint. Petitioner therefore requests that the
                                  16
                                       United States Marshal serve defendants’ counsel, DAG Fong, with a waiver of service. Petitioner
                                  17
                                       further states that he has reason to believe that defendants Golding and Kumar have previously
                                  18
                                       accepted service of summons and complaint at Pelican Bay State Prison in C No. 19-cv-01613
                                  19
                                       WHA, Robinson v. Robertson, et al. Petitioner’s request is DENIED for the following reasons.
                                  20
                                              First, petitioner misunderstands the record. The only defendant that has appeared in this
                                  21
                                       action is defendant Golding. On January 29, 2020, DAG Fong appeared on behalf of defendant
                                  22
                                       Golding and filed a waiver of reply and a demand for jury trial. Dkt. No. 14. By filing this waiver
                                  23
                                       of reply and demand for jury trial, defendant Golding has acknowledged that he has accepted
                                  24
                                       service of the summons and complaint, even though the executed summons has not yet been filed
                                  25
                                       in the record. Nothing in the record indicates that defendant Kumar has been served. No executed
                                  26
                                       summons has been filed by the United States Marshal; defendant Kumar has not made any filings
                                  27

                                  28
                                   1   in this action; and DAG Fong does not yet represent defendant Kumar.1 Plaintiff is incorrect that

                                   2   DAG Fong has waived any defects in service with respect to both defendants. Dkt. No. 23 at 3;

                                   3   Dkt. No. 25 at 2. As explained supra, DAG Fong currently only represents defendant Golding,

                                   4   and has only filed a waiver of reply on defendant Golding. Dkt. No. 14; Dkt. No. 15 at 2. The

                                   5   waiver of reply only waives deficiencies in service of the summons and complaint with respect to

                                   6   defendant Golding.2 Dkt. No. 14.

                                   7          Second, plaintiff misunderstands the service requirement, the procedure for waiving

                                   8   service, and the United States Marshal’s role in effecting service. To commence an action against

                                   9   a party, the plaintiff must serve a copy of the complaint with a summons in accordance with Rule

                                  10   4 of the Federal Rules of Civil Procedure. See generally Fed. R. Civ. P. 4. The defendant having

                                  11   accepted service in a separate action, whether or not the other action makes similar allegations,

                                  12   does not constitute effecting service in this particular action.3 While a Court must order that the
Northern District of California
 United States District Court




                                  13   United States Marshal serve the summons and complaint for plaintiffs proceeding in forma

                                  14   pauperis, as is the case with plaintiff, the Federal Rules of Civil Procedure do not require that the

                                  15   United States Marshal assist a plaintiff proceeding in forma pauperis in requesting that a

                                  16   defendant waive service of summons. Compare Fed. R. Civ P. 4(c) with Fed. R. Civ. P. 4(d). If

                                  17   plaintiff wishes to request that defendant Kumar waive service, he may do so pursuant to Rule

                                  18   4(d) of the Federal Rules of Civil Procedure. Nor is the United States Marshal responsible for

                                  19   ensuring (or completing) service of process. Although a plaintiff who is incarcerated and

                                  20   proceeding in forma pauperis may rely on service by the United States Marshal, “[a]t a minimum,

                                  21   a plaintiff should request service upon the appropriate defendant and attempt to remedy any

                                  22   apparent defects of which [he] has knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir.

                                  23   1987). Here, it is not yet clear why the United States Marshal has so far been unable to effect

                                  24
                                       1
                                  25     DAG Fong has indicated that the California Office of the Attorney General will represent
                                       defendant Kumar when defendant Kumar is served or when defendant Kumar accepts service.
                                  26   Dkt. No. 15 at 2.
                                       2
                                         42 U.S.C. § 1997e(g) provides that any defendant to a lawsuit brought by an incarcerated person
                                  27   may waive the right to answer the complaint without admitting the allegations set forth in the
                                       complaint. 42 U.S.C. § 1997e(g).
                                       3
                                  28     Defendant Kumar is not a named defendant in C No. 19-cv-01613 WHA, Robinson v. Robertson,
                                       et al.
                                                                                       2
                                   1   service upon defendant Kumar and if there are any defects which plaintiff may need to remedy.

                                   2          Accordingly, the Court orders as follows. The Court DENIES as moot plaintiff’s request

                                   3   that defendant Golding be served. Defendant Golding has been served and has appeared in this

                                   4   action. The Court DENIES plaintiff’s request that the United States Marshal serve defendant

                                   5   Kumar with a request for a waiver of service Plaintiff may request that defendant Kumar waive

                                   6   service pursuant to Rule 4(d) of the Federal Rules of Civil Procedure. The Court DENIES

                                   7   plaintiff’s request that the United States Marshal effect service on defendant Kumar. The Court

                                   8   has already ordered the United States Marshal to serve the summons and complaint on defendant

                                   9   Kumar. Until the United States Marshal files the summons in the record, the Court cannot

                                  10   determine why service has not yet been effected.

                                  11          This order terminates Dkt. No. 25.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 3/19/2020

                                  14                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  15                                                  United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
